Page 1 of 1
Case 2:20-cr-00203-JFW Document 19 Filed 06/17/20 Page 1of1i Page ID#:101

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CRIMINAL MINUTES - ARRAIGNMENT
Case Number: 2:20-CR-00203 Recorder: Katie Thibodeaux Date: 06/17/2020

Present: The Honorable Pedro V. Castillo, U.S. Magistrate Judge

 

 

 

 

Court Clerk: Marlene Ramirez Assistant U.S. Attorney: Veronica Dragalin
[United States of America v. ||Attorney Present for Defendant(s) ||Language ||Interpreter
GEORGE CHIANG STANLEY L. FRIEDMAN
BOND-PRESENT RETAINED

 

 

 

 

 

 

 

 

 

 

 

 

PROCEEDINGS: ARRAIGNMENT OF DEFENDANT(S) AND ASSIGNMENT OF CASE .
Defendant is arraigned and states true name is as charged.

Defendant is given a copy of the Information.

Defendant acknowledges receipt of a copy and waives reading thereof.

Waiver of Indictment submitted, accepted by the court and filed.

Defendant pleads not guilty to all counts in the Information.

This case is assigned to the calendar of District Judge John F. Walter.
It is ordered that the following date(s) and time(s) are set:
Guilty Plea and Setting of all other proceedings 06/26/2020 at 8:00 AM
Defendant and counsel are ordered to appear before said judge at the time and date indicated.

First Appearance/Appointment of Counsel: 00 : 00
PIA: 00 : 03
Initials of Deputy Clerk: MR by TRB

 

I
CR-85 (09/12) CRIMINAL MINUTES - ARRAIGNMENT Page 1 of 1

6/18/2020
